NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FLEXITEEK AMERICAS, INC.
and FLEXITEEK INTERNATIONAL AS,
Plaintiffs-Appellees,
V.
PLASDECK, INC. AND
PLASTEAK, INC.,
Defen,dants-Appellants,
and
ANDRE BATlSTA
Defendant.
2009-1501
Appeal from the United StateS District C0urt for the
Southern District of F10rida in case no. 08-CV-60996,
Judge J ames I. C0hn.
ON MOTION
ORDER
P1asdeck, Inc. et a1. (P1asdeck) move for an extension
of time to E1e their reply brief F1exiteek Americas, Inc. et

FLEXITEEK AMERICAS V. PLASTEAK lNC 2
al. (Flexiteek) oppose and move (1) to compel settlement
discussions and (2) to compel Plasdeck to file the joint
appendix Plasdeck opposes the motions to compel.
Flexiteek replies.
On April 2, 2010, the court stated that the due date
for Plasdeck’s reply brief should be calculated from the
date of service of Flexiteek’s corrected brief. Flexiteek
served its corrected brief on Apri1 15, 2010; however, this
brief was rejected. Flexiteek then served a second cor-
rected brief on April 27, 2010. lt appears that Plasdeck
calculated the due date for its reply brief from the date of
service of Flexiteek’s second corrected brief rather than
the first corrected brief. Although Plasdeck should have
calculated the due date for its reply brief from the date of
service of Flexiteek’s first corrected brief, Flexiteek con-
tributed to Plasdeck’s confusion concerning the due date
by failing to submit a conforming corrected brief within
the time permitted by the court’s April 2 order. Thus, the
court grants Plasdeck’s motion for an extension of time
and determines that the reply brief and joint appendix are
timely.
Flexiteek moves to compel settlement discussions
pursuant to Fed. Cir. R. 33(a). Although the parties have
not complied with the Fed. Cir. R. 33(a)(2) requirement
that they submit either a joint statement of compliance or
an agreement to dismiss the appeal, it appears that
settlement has been discussed and settlement efforts have
not been productive Under these circumstances the
court waives the requirements of Rule 33(a)(2).
Flexiteek states that its motion to compel the filing of
the joint appendix is moot because Plasdeck has submit-
ted the appendix
Accordingly,

3
FLEXITEEK AMERlCAS V. PLASTEAK INC
IT ls 0RDERE1) THAT:
(1) Plasdeck’s motion for an extension of time is
granted
(2) The motion to compel settlement discussions is
denied.
\
(3) The motion to compel the filing of the joint appen
dix is moot.
.NL 15 2010
Date
cc: S. Tracy Long, Esq.
S
Bruce H. Wilson, Esq.
FOR THE COURT
/s/ J an Horbaly
J an Horbaly
Clerk
FlLED
u.s. count oF APPEALs FOR
mrs FEor»:RAL c1Rcu\T
JUL 15 2010
JAN HORBALY
CLERK